Citation Nr: 1534558	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-43 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for anoxic encephalopathy, claimed as brain injury due to surgery on heart secondary to a service-connected disability.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft.

6.  Entitlement to a rating in excess of 30 percent for exercise induced asthma.

7.  Entitlement to a compensable rating for a donor site scar of the right leg.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1967 and from January 1981 to July 1998.  Due to a finding of incompetency, the Veteran's sister is acting on behalf of the Veteran as his VA fiduciary and legal custodian.  For purposes of this decision, the Veteran's sister will be referred to as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

In June 2009, the RO continued the prior denial of service connection for obstructive sleep apnea, denied service connection for a right knee disorder, and denied increased y ratings for coronary artery disease, exercise induced asthma, and a donor site scar of the right leg.  In May 2013, the RO, in part, denied service connection for anoxic encephalopathy.  The Veteran timely expressed disagreement with the respective denials and perfected substantive appeals.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  While the issue of a TDIU was most recently denied by the RO in May 2013, and the Veteran did not appeal the decision, as the issue is reasonably raised by the evidence of record, it is before the Board as set forth above.

The issues of entitlement to service connection for a right knee disorder and entitlement to increased ratings for coronary artery disease, exercise induced asthma, and a donor site scar of the right leg; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2006 rating decision denied service connection for obstructive sleep apnea, and a March 2007 rating decision continued the denial of service connection for obstructive sleep apnea; the Veteran did not appeal the March 2007 rating decision or submit new and material evidence within one year of its issuance.

2.  Evidence received more than one year since the March 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for obstructive sleep apnea.
 
3.  Resolving all reasonable doubt in the Veteran's favor, obstructive sleep apnea is due to his service-connected coronary artery disease.

4.  Resolving all reasonable doubt in the Veteran's favor, anoxic encephalopathy is due to his service-connected coronary artery disease.


CONCLUSIONS OF LAW

1.  The RO's March 2007 decision that denied the claim of service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim of entitlement to 
service connection for obstructive sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for service connection for obstructive sleep apnea are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for anoxic encephalopathy are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


Obstructive Sleep Apnea 

Initially, the Board finds that the Veteran has submitted new and material evidence 
sufficient to reopen the claim of service connection for obstructive sleep apnea.  The claim was previously denied by RO in September 2006, and the denial was continued in March 2007 because the most probative evidence of record was against the claim.

The Veteran did not submit a notice of disagreement within one year of the March 2007 decision.  No relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); cf. 38 C.F.R. § §§ 3.104(a), 3.156(b), 3.160(d), 20.302 (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New evidence added to the claims file more than one year after the March 2007 decision is material to the Veteran's claim.  Specifically, a VA examination report dated in September 2008 shows a diagnosis of no evidence of sleep apnea, therefore, the VA examiner was unable to relate sleep apnea to the service-connected antecedent coronary heart disease.  Private medical records dated in June 2008 from R. A. Kearl, M.D., and P. C. Maki, M.D., each confirm that the Veteran had obstructive sleep apnea.  A letter from Dr. Maki dated in February 2010 shows that the Veteran was said to have coronary artery disease, increasing reduction of exercise capacity related to his cardiac problems, and chronic obstructive lung disease with asthma providing very significant limitation in exercise capacity all of which together have had a significant role in causing him to develop obstructive sleep apnea.

As this evidence was not of record at the time of the March 2007 RO decision, it is new.  Moreover, when presumed credible, the new evidence establishes a nexus between the obstructive sleep apnea and the service-connected coronary artery disease and asthma; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim of service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Having reopened the previously denied claim of service connection for obstructive sleep apnea, the Board finds that the medical evidence of record is at the very least in equipoise, and therefore, service connection is warranted.  In this regard, while the September 2008 VA examination report could not relate obstructive sleep apnea (which was not found on examination) to a service-connected disability, the subsequent private medical records demonstrated diagnoses of obstructive sleep apnea, and the February 2010 opinion from Dr. Maki related the obstructive sleep apnea to the service-connected coronary artery disease and asthma.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, service connection for obstructive sleep apnea is warranted on a secondary basis.  38 C.F.R. § 3.310.

Anoxic Encephalopathy 

The appellant asserts that the Veteran has developed anoxic encephalopathy as a result of surgery that was conducted to treat his service-connected coronary artery disease.

The February 2010 letter from Dr. Maki, shows that the Veteran was said to have developed symptomatic coronary artery disease requiring a coronary bypass.  He was said to have since struggled with increasing reduction of exercise capacity related to his cardiac problems which included not only diffuse coronary artery disease with angina but also aortic valve disease with some stenosis.

A VA examination report dated in May 2013 shows that the VA examiner opined that the cardiac surgery was necessitated by non-service-connected severe aortic stenosis, which required a valve replacement.  Although the physicians had elected to perform an additional bypass surgery, the examiner opined that had it not been for the need for a valve replacement no surgery would have been required.

A letter from H. K. Fang, M.D., dated in August 2013, explains that he had performed the coronary artery bypass grafting and aortic valve replacement procedures on December 17, 2010.  Dr. Fang indicated that the operation was unfortunately complicated by an asystolic arrest after induction of anesthesia.  Although they had been prepared to do surgery emergently in the operating room, the Veteran could not be immediately placed on cardiopulmonary bypass due to his prior sternotomy for coronary bypass surgery.  It was necessary to perform emergent femoral cannulation to initiate cardiopulmonary bypass.  Although they were able to perform the operation fast enough to save his life, the delay in getting him on the heart and lung machine due to his prior surgery for coronary artery disease led to anoxic brain injury which left him disabled and has changed his life forever.  Dr. Fang opined that although the indication for his surgery was due to his severe aortic valve stenosis, the previously performed heart surgery for his coronary artery disease is what ultimately led to his prolonged ischemic time and subsequent anoxic brain injury.

Having carefully considered the medical evidence of record in this case, the Board finds that it is at the very least in relative equipoise, and therefore, service connection for anoxic encephalopathy is warranted.  In this regard, while the May 2013 VA examiner attributed the December 2010 surgery to non-service-connected aortic valve disease, the August 2013 opinion from Dr. Fang clearly explains that the service-connected coronary artery disease complicated the procedure resulting in the unfortunate outcome of anoxic encephalopathy.  As such, the Board finds that at the very least, a state of relative equipoise has been reached.  See Ashley, 6 Vet. App. at 59; Massey, 7 Vet. App. at 206-207.  As such, service connection for anoxic encephalopathy is warranted on a secondary basis.  38 C.F.R. § 3.310.


ORDER

New and material evidence having been received, the claim of service connection for obstructive sleep apnea is reopened.

Service connection for obstructive sleep apnea is granted.

Service connection for anoxic encephalopathy is granted.


REMAND

With regard to the issue of service connection for a right knee disorder, a service treatment record dated in June 1991 shows that the Veteran, in pertinent part, reported trauma to the right knee.  The wound was cleaned and dressed.  The impression was abrasion secondary to trauma.  A service treatment record dated in May 1992 shows that the Veteran reported anterior and posterior right knee pain.  The assessment was probable overuse syndrome.  Following service, private medical records from T. Hofstedt, M.D., dated from August 2008 to February 2009 show intermittent treatment for symptoms associated with a right knee disorder, to include chondromalacia patella and mild degenerative joint disease.  The Veteran 
has not had a VA examination so as to assess the etiology of the asserted right knee disorder.  As such, a VA examination is necessary in order to determine if the Veteran has a current right knee disability that is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


With regard to the issues of entitlement to increased ratings for coronary artery disease, exercise induced asthma, and a donor site scar of the right leg, the disabilities were most recently examined in person in September 2008.  The Veteran underwent coronary artery bypass grafting and aortic valve replacement surgery in December 2010.  As the extent of the Veteran's respective disabilities following the December 2010 surgery is unclear, updated VA examinations should be scheduled.  

Any additional VA treatment records of the Veteran for his asserted disabilities should also be secured on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, action on the TDIU claim will be deferred pending the implementation of the above awards of service connection, the above-requested development, and re-adjudication of the remanded claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Then schedule the Veteran for a VA examination with an appropriate physician so as to assess the precise nature and etiology of his asserted right knee disorder.  The claims file and a copy of this remand must be reviewed by the examiner.  All appropriate tests and studies shall be conducted.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a right knee disorder that had its onset during the Veteran's active service, or is related to an in-service disease, event, or injury, to specifically include the diagnosed right knee abrasion secondary to trauma and probable overuse syndrome.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Then schedule the Veteran a VA examination to determine the precise nature and severity of his coronary artery disease.  The entire claims file, to include a complete copy of this remand must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to particularly include metabolic equivalents (METs) and ejection fraction measurements, as well as, symptoms experienced upon diagnostic testing) must be accomplished (with all results made available to the examiner prior to the completion of the report) to the extent possible, and all clinical findings shall be reported in detail. 

The examiner shall further describe how the symptoms of the Veteran's coronary artery disease affect his occupational functioning.  A complete rationale for all opinions expressed shall be provided.
4.  Afford the Veteran a VA examination to determine the precise nature and severity of his exercise induced asthma.  The entire claims file, to include a complete copy of this remand must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, including X-ray studies and pulmonary function testing, should be conducted to the extent possible, and all clinical findings should be reported in detail. 

The examiner shall further describe how the symptoms of the Veteran's exercise induced asthma affect his occupational functioning.  A complete rationale for all opinions expressed shall be provided.

5.  Then schedule the Veteran for a VA scars examination to assess the precise nature and severity of his donor site scar of the right leg.  The entire claims file, to include a complete copy of this remand must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All tests deemed necessary by the examiner must be performed and all findings reported. 

The examiner shall further describe how the symptoms of the Veteran's donor site scar of the right leg affects his occupational functioning.  A complete rationale for all opinions expressed shall be provided.

6.  Then readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


